UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE JEFFERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00221-REP-1)


Submitted:   February 25, 2010            Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Jefferson, Appellant Pro Se. John Staige Davis, V,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence Jefferson appeals the district court’s order

denying his motion properly construed as one for modification of

sentence,   18     U.S.C.   § 3582(c)   (2006).   We    have   reviewed   the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Jefferson, No. 3:00-cr-00221-REP-1 (E.D. Va. May 14, 2009).               We

dispense    with     oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                        2